 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-1
Record Date: April 28, 2006
Distribution Date: May 22, 2006
Certificateholder Distribution Summary

                                                                               
                                                                               
                    Certificate     Certificate                                
                          Class     Pass-Through     Beginning     Interest    
Principal     Current     Ending     Total     Cumulative    Class     CUSIP    
Description     Rate     Certificate Balance     Distribution     Distribution  
  Realized Loss     Certificate Balance     Distribution     Realized Loss      
                                                       
A-1
      81744FGM3       SEN       5.15250 %       152,112,076.53        
653,131.23         9,728,935.33         0.00         142,383,141.20        
10,382,066.56         0.00  
A-2
      81744FGN1       SEN       4.97000 %       54,483,841.78         225,653.91
        3,859,777.35         0.00         50,624,064.43         4,085,431.26    
    0.00  
X-A
      81744FGP6       IO       0.68325 %       0.00         117,630.83        
0.00         0.00         0.00         117,630.83         0.00  
X-B
      81744FGS0       IO       0.28143 %       0.00         2,369.38        
0.00         0.00         0.00         2,369.38         0.00  
B-1
      81744FGQ4       SUB       5.34250 %       7,067,000.00         31,462.87  
      0.00         0.00         7,067,000.00         31,462.87         0.00  
B-2
      81744FGR2       SUB       5.62250 %       3,949,000.00         18,502.71  
      0.00         0.00         3,949,000.00         18,502.71         0.00  
B-3
      81744FGU5       SUB       6.17250 %       2,495,000.00         12,833.66  
      0.00         0.00         2,495,000.00         12,833.66         0.00  
B-4
      81744FGV3       SUB       5.78805 %       1,455,000.00         7,018.01  
      0.00         0.00         1,455,000.00         7,018.01         0.00  
B-5
      81744FGW1       SUB       5.78805 %       831,000.00         4,008.22    
    0.00         0.00         831,000.00         4,008.22         0.00  
B-6
      81744FGX9       SUB       5.78805 %       1,871,544.03         9,027.16  
      0.00         0.00         1,871,544.03         9,027.16         0.00  
A-R
      81744FGT8       RES       3.91178 %       0.00         0.29         0.00  
      0.00         0.00         0.29         0.00                              
                                 
Totals
                                    224,264,462.34         1,081,638.27        
13,588,712.68         0.00         210,675,749.66         14,670,350.95        
0.00                                                                

Principal Distribution Statement

                                                                               
                                                                               
                    Beginning     Scheduled     Unscheduled                    
                          Original Face     Certificate     Principal    
Principal               Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal    Class     Amount     Balance    
Distribution     Distribution     Accretion     Loss     Reduction     Balance  
  Percentage     Distribution                                                  
           
A-1
      298,055,000.00         152,112,076.53         0.00         9,728,935.33  
      0.00         0.00         9,728,935.33         142,383,141.20        
0.47770761         9,728,935.33  
A-2
      100,000,000.00         54,483,841.78         0.01         3,859,777.34    
    0.00         0.00         3,859,777.35         50,624,064.43        
0.50624064         3,859,777.35  
X-A
      0.00         0.00         0.00         0.00         0.00         0.00    
    0.00         0.00         0.00000000         0.00  
X-B
      0.00         0.00         0.00         0.00         0.00         0.00    
    0.00         0.00         0.00000000         0.00  
B-1
      7,067,000.00         7,067,000.00         0.00         0.00         0.00  
      0.00         0.00         7,067,000.00         1.00000000         0.00  
B-2
      3,949,000.00         3,949,000.00         0.00         0.00         0.00  
      0.00         0.00         3,949,000.00         1.00000000         0.00  
B-3
      2,495,000.00         2,495,000.00         0.00         0.00         0.00  
      0.00         0.00         2,495,000.00         1.00000000         0.00  
B-4
      1,455,000.00         1,455,000.00         0.00         0.00         0.00  
      0.00         0.00         1,455,000.00         1.00000000         0.00  
B-5
      831,000.00         831,000.00         0.00         0.00         0.00      
  0.00         0.00         831,000.00         1.00000000         0.00  
B-6
      1,871,544.03         1,871,544.03         0.00         0.00         0.00  
      0.00         0.00         1,871,544.03         1.00000000         0.00  
A-R
      100.00         0.00         0.00         0.00         0.00         0.00  
      0.00         0.00         0.00000000         0.00                        
                                       
Totals
      415,723,644.03         224,264,462.34         0.01         13,588,712.67  
      0.00         0.00         13,588,712.68         210,675,749.66        
0.50676875         13,588,712.68                                                
               

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                                                           
Beginning     Scheduled   Unscheduled                                          
Original Face     Certificate     Principal   Principal           Realized    
Total Principal     Ending Certificate     Ending Certificate     Total
Principal       Class     Amount     Balance     Distribution   Distribution  
Accretion   Loss     Reduction     Balance     Percentage     Distribution      
                                     
A-1
      298,055,000.00         510.34901790         0.00000000       32.64140957  
    0.00000000       0.00000000         32.64140957         477.70760833        
0.47770761         32.64140957  
A-2
      100,000,000.00         544.83841780         0.00000010       38.59777340  
    0.00000000       0.00000000         38.59777350         506.24064430        
0.50624064         38.59777350  
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      7,067,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      3,949,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      2,495,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      1,455,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      831,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      1,871,544.03         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000                                              

Interest Distribution- Statement

                                                                               
                                                                               
                                                  Payment                      
                                                                  of          
Non-               Remaining     Ending                           Current    
Beginning     Current   Unpaid   Current     Supported               Unpaid    
Certificate/                 Accrual     Certificate     Certificate/    
Accrued   Interest   Interest     Interest     Total Interest     Interest    
Notational    Class     Accural Dates     Days     Rate     Notional Balance    
Interest   Shortfall   Shortfall     Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
A-1
      04/20/06 – 05/19/06         30         5.15250 %       152,112,076.53    
    653,131.23       0.00       0.00       0.00         653,131.23         0.00
        142,383,141.20  
A-2
      04/20/06 – 05/19/06         30         4.97000 %       54,483,841.78      
  225,653.91       0.00       0.00       0.00         225,653.91         0.00  
      50,624,064.43  
X-A
      04/01/06 – 04/30/06         30         0.68325 %       206,595,918.31    
    117,630.83       0.00       0.00       0.00         117,630.83         0.00
        193,007,205.63  
X-B
      04/01/06 – 04/30/06         30         0.28143 %       13,511,000.00      
  3,168.72       0.00       0.00       0.00         2,369.38         0.00      
  13,511,000.00  
B-1
      04/20/06 – 05/19/06         30         5.34250 %       7,067,000.00      
  31,462.87       0.00       0.00       0.00         31,462.87         0.00    
    7,067,000.00  
B-2
      04/20/06 – 05/19/06         30         5.62250 %       3,949,000.00      
  18,502.71       0.00       0.00       0.00         18,502.71         0.00    
    3,949,000.00  
B-3
      04/20/06 – 05/19/06         30         6.17250 %       2,495,000.00      
  12,833.66       799.33       799.33       0.00         12,833.66         0.00
        2,495,000.00  
B-4
      04/01/06 – 04/30/06         30         5.78805 %       1,455,000.00      
  7,018.01       0.00       0.00       0.00         7,018.01         0.00      
  1,455,000.00  
B-5
      04/01/06 – 04/30/06         30         5.78805 %       831,000.00        
4,008.22       0.00       0.00       0.00         4,008.22         0.00        
831,000.00  
B-6
      04/01/06 – 04/30/06         30         5.78805 %       1,871,544.03      
  9,027.16       0.00       0.00       0.00         9,027.16         0.00      
  1,871,544.03  
A-R
      N/A         N/A         3.91178 %       0.00         0.00       0.00      
0.00       0.00         0.29         0.00         0.00                          
                         
Totals
                                              1,082,437.32       799.33      
799.33       0.00         1,081,638.27         0.00                            
                                 

(1, 2)      Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                               
      Beginning             Payment of           Non-               Remaining  
  Ending                 Current     Certificate/     Current   Unpaid   Current
  Supported               Unpaid     Certificate/       Original Face    
Certificate     Notional     Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Amount     Rate     Balance    
Interest   Shortfall   Shortfall(1)   Shortfall     Distribution    
Shortfall(2)     Balance                                            
A-1
      298,055,000.00         5.15250 %       510.34901790         2.19131110    
  0.00000000       0.00000000       0.00000000         2.19131110        
0.00000000         477.70760833  
A-2
      100,000,000.00         4.97000 %       544.83841780         2.25653910    
  0.00000000       0.00000000       0.00000000         2.25653910        
0.00000000         506.24064430  
X-A
      0.00         0.68325 %       519.01349891         0.29551401      
0.00000000       0.00000000       0.00000000         0.29551401        
0.00000000         484.87572227  
X-B
      0.00         0.28143 %       1000.00000000         0.23452890      
0.00000000       0.00000000       0.00000000         0.17536674        
0.00000000         1000.00000000  
B-1
      7,067,000.00         5.34250 %       1000.00000000         4.45208292    
  0.00000000       0.00000000       0.00000000         4.45208292        
0.00000000         1000.00000000  
B-2
      3,949,000.00         5.62250 %       1000.00000000         4.68541656    
  0.00000000       0.00000000       0.00000000         4.68541656        
0.00000000         1000.00000000  
B-3
      2,495,000.00         6.17250 %       1000.00000000         5.14375150    
  0.32037275       0.32037275       0.00000000         5.14375150        
0.00000000         1000.00000000  
B-4
      1,455,000.00         5.78805 %       1000.00000000         4.82337457    
  0.00000000       0.00000000       0.00000000         4.82337457        
0.00000000         1000.00000000  
B-5
      831,000.00         5.78805 %       1000.00000000         4.82336943      
0.00000000       0.00000000       0.00000000         4.82336943        
0.00000000         1000.00000000  
B-6
      1,871,544.03         5.78805 %       1000.00000000         4.82337570    
  0.00000000       0.00000000       0.00000000         4.82337570        
0.00000000         1000.00000000  
A-R
      100.00         3.91178 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         2.90000000        
0.00000000         0.00000000                                              

(1, 2)      Amount also includes coupon cap or basis risk shortfalls, if
applicable.
Per $1 denomination
Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    14,732,503.22  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    26,876.62  
Gains & Subsequent Recoveries (Realized Losses)
    0.00  
Prepayment Penalties
    0.00  
 
     
Total Deposits
    14,759,379.84  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    16,575.54  
Total Administration Fees
    72,453.35  
Payment of Interest and Principal
    14,670,350.95  
 
     
Total Withdrawals (Pool Distribution Amount)
    14,759,379.84  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     

Administration Fees

         
Gross Servicing Fee*
    70,117.26  
Master Servicing Fee
    2,336.09  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    72,453.35  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP;
MORGAN STANLEY DEAN WITTER; PHH US MTG CORP

Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
X-A Pool 1 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-A Pool 2 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-B Reserve Fund
    1,000.00       799.33       799.33       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM  
 
       
Weighted Average Gross Coupon
    6.175343 %
Weighted Average Net Coupon
    5.800157 %
Weighted Average Pass-Through Rate
    5.787657 %
Weighted Average Remaining Term
    322  
 
       
Beginning Scheduled Collateral Loan Count
    689  
Number of Loans Paid in Full
    31  
Ending Scheduled Collateral Loan Count
    658  
 
       
Beginning Scheduled Collateral Balance
    224,264,462.34  
Ending Scheduled Collateral Balance
    210,675,749.66  
Ending Actual Collateral Balance at 28-Apr-2006
    210,675,748.95  
 
       
Monthly P&I Constant
    1,154,091.58  
Special Servicing Fee
    0.00  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    14,584,329.32  
 
       
Scheduled Principal
    0.01  
Unscheduled Principal
    13,588,712.67  

 



--------------------------------------------------------------------------------



 



                          Group   Pool One   Pool Two   Total              
Collateral Description   Mixed ARM     6 Month LIBOR ARM     Mixed ARM
Weighted Average Coupon Rate
    6.184154       6.150617       6.175343  
Weighted Average Net Rate
    5.809154       5.774912       5.800157  
Pass-Through Rate
    5.796654       5.762412       5.787657  
Weighted Average Remaining Term
    321       327       322  
Record Date
    04/28/2006       04/28/2006       04/28/2006  
Principal and Interest Constant
    852,083.07       302,008.51       1,154,091.58  
Beginning Loan Count
    506       183       689  
Loans Paid in Full
    23       8       31  
Ending Loan Count
    483       175       658  
Beginning Scheduled Balance
    165,341,882.51       58,922,579.83       224,264,462.34  
Ending Scheduled Balance
    155,612,947.18       55,062,802.48       210,675,749.66  
Scheduled Principal
    0.00       0.00       0.01  
Unscheduled Principal
    9,728,935.33       3,859,777.34       13,588,712.67  
Scheduled Interest
    852,083.07       302,008.50       1,154,091.57  
Servicing Fee
    51,669.34       18,447.92       70,117.26  
Master Servicing Fee
    1,722.31       613.78       2,336.09  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    798,691.42       282,946.80       1,081,638.22  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

Additional Reporting – Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent
    92.121559 %

 



--------------------------------------------------------------------------------



 



Additional Reporting — Group Level
Miscellaneous Reporting

         
Group Pool One
       
One Month Libor Loan Balance
    91,503,414.52  
Six Month Libor Loan Balance
    64,109,532.66  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
 
       
Group Pool Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                DELINQUENT       BANKRUPTCY       FORECLOSURE  
    REO       TOTAL                                           No. of   Principal
            No. of     Principal             No. of     Principal            
No. of     Principal                        No. of     Principal       Loans  
Balance             Loans     Balance             Loans     Balance            
Loans     Balance                        Loans     Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days       0         0.00  
30 Days
  16     4,940,525.68       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days       16         4,940,525.68
 
60 Days
  1     95,927.50       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days       1         95,927.50  
90 Days
  1     122,400.00       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days       1         122,400.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days       0         0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days       0         0.00  
180+ Days
  1     429,999.99       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days       1         429,999.99
 
 
                                                                               
               
 
  19     5,588,853.17             0       0.00             0       0.00        
    0       0.00                   19         5,588,853.17  
 
                                                                               
                           
 
  No. of   Principal           No. of     Principal           No.2 of    
Principal           No. of     Principal               No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance               Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days       0.000000 %       0.000000 %
30 Days
  2.431611%     2.345085 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days       2.431611 %       2.345085 %
60 Days
  0.151976%     0.045533 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days       0.151976 %       0.045533 %
90 Days
  0.151976%     0.058099 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days       0.151976 %       0.058099 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days       0.000000 %       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days       0.000000 %       0.000000 %
180+ Days
  0.151976%     0.204105 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days       0.151976 %       0.204105 %
 
                                                                               
               
 
  2.887538%     2.652822 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %                
2.887538 %       2.652822 %  

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     26,876.62  

Subordination Level/Credit Enhancement/Class Percentage and Prepayment
Percentage

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    17,668,544.03       4.25006956 %     17,668,544.03       8.38660551 %    
91.613394 %     0.000000 %
Class B-1
    10,601,544.03       2.55014219 %     10,601,544.03       5.03216153 %    
3.354444 %     39.997636 %
Class B-2
    6,652,544.03       1.60023230 %     6,652,544.03       3.15771703 %    
1.874444 %     22.350455 %
Class B-3
    4,157,544.03       1.00007399 %     4,157,544.03       1.97343265 %    
1.184284 %     14.121141 %
Class B-4
    2,702,544.03       0.65008187 %     2,702,544.03       1.28279787 %    
0.690635 %     8.234974 %
Class B-5
    1,871,544.03       0.45018946 %     1,871,544.03       0.88835285 %    
0.394445 %     4.703274 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.888353 %    
10.592520 %

 
Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                DELINQUENT       BANKRUPTCY       FORECLOSURE  
    REO       TOTAL   Group One                                       No. of  
Principal             No. of     Principal             No. of     Principal    
        No. of     Principal                        No. of     Principal      
Loans   Balance             Loans     Balance             Loans     Balance    
        Loans     Balance                        Loans     Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days       0         0.00  
30 Days
  13     3,569,025.68       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days       13         3,569,025.68
 
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days       0         0.00  
90 Days
  1     122,400.00       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days       1         122,400.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days       0         0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days       0         0.00  
180+ Days
  1     429,999.99       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days       1         429,999.99
 
 
                                                                               
               
 
  15     4,121,425.67             0       0.00             0       0.00        
    0       0.00                   15         4,121,425.67  
 
                                                                               
                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal               No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance               Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days       0.000000 %       0.000000 %
30 Days
  2.691511%     2.293527 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days       2.691511 %       2.293527 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days       0.000000 %       0.000000 %
90 Days
  0.207039%     0.078657 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days       0.207039 %       0.078657 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days       0.000000 %       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days       0.000000 %       0.000000 %
180+ Days
  0.207039%     0.276327 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days       0.207039 %       0.276327 %
 
                                                                               
               
 
  3.105590%     2.648511 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %                
3.105590 %       2.648511 %  

                                                                               
                                DELINQUENT       BANKRUPTCY       FORECLOSURE  
    REO       TOTAL   Group Two               1.183654%                        
                                                        No. of   Principal      
      No. of     Principal             No. of     Principal             No. of  
  Principal                        No. of     Principal       Loans   Balance  
          Loans     Balance             Loans     Balance             Loans    
Balance                        Loans     Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days       0         0.00  
30 Days
  3     1,371,500.00       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days       3         1,371,500.00  
60 Days
  1     95,927.50       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days       1         95,927.50  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days       0         0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days       0         0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days       0         0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days       0         0.00  
 
                                                                               
               
 
  4     1,467,427.50             0       0.00             0       0.00          
  0       0.00                   4         1,467,427.50  
 
                                                                               
                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal               No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance               Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days       0.000000 %       0.000000 %
30 Days
  1.714286%     2.490792 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days       1.714286 %       2.490792 %
60 Days
  0.571429%     0.174215 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days       0.571429 %       0.174215 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days       0.000000 %       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days       0.000000 %       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days       0.000000 %       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days       0.000000 %       0.000000 %
 
                                                                               
               
 
  2.285714%     2.665007 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %                
2.285714 %       2.665007 %  

 